Judgment was entered in the Supreme Court,
Per Curiam.
It has been held in several cases that a married woman is liable for repairs to her separate estate, made at her request, and necessary for its preservation and enjoyment. The last case is Lippincott & Wife v. Hopkins, 7 P. F. Smith 328, and the point is there directly ruled. There is no express statutory provision covering the case; but this liability is the necessary result of the rights of the wife and disabilities of the husband, conferred by the Act of 11th April 1848. Yain would be its enactment, that the property of a married woman shall be owned and enjoyed by her as her own separate property, and shall not be subject to the debts of her husband, or in any manner transférred or encumbered by him, if she. have no power to take care of it and preserve it from ruin. If the roof of her house be blown off by a storm, or sink into utter decay, so that the building becomes untenantable, what is to become of it if she cannot repair it ? Her husband may be unable or unwilling to advance the money. It is said she can borrow it; but this supposes the property to be a sufficient security, and that the husband will unite in a mortgage of it, and also that the creditor will be willing to risk the application of the money advanced, over which he has no control after it has passed out of his hands. The rights of property of the wife necessarily imply a power to repair. To what extent the wife can improve her property, or make extensive and expensive repairs by contracts binding on her, was probably the doubt in the mind of our brother who stated it in Moore v. Cornell, 18 P. F. Smith 323. But clearly there can be no reason to doubt her power to charge her estates for proper and really necessary repairs.
Judgment affirmed.